Citation Nr: 1015364	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  06-37 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for cervical 
degenerative disc disease status post anterior cervical 
fusion, C4 through C6 (upper back disorder), currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for right lower 
extremity spinal myelopathy (right leg condition), currently 
evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel









INTRODUCTION

The Veteran served on active duty from July 1977 to October 
1994.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2005 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).

The Board previously remanded the Veteran's claims for 
further development in June 2009.

In the June 2009 remand, the Board referred the Veteran's 
informal claim for total disability due to individual 
unemployability (TDIU), which was raised in a January 2007 
statement, to the RO from appropriate action; however, it is 
unclear if any action was taken with respect to this issue.  
Accordingly, if the RO has not undertaken any action with 
respect to the Veteran's TDIU claim, such action should be 
undertaken.


FINDINGS OF FACT

1.  The Veteran's upper back disorder has only resulted in 
limitation of the cervical spine greater than 15 degrees but 
not greater than 60 degrees.  

2.  The evidence of record indicates the Veteran's right leg 
condition has only resulted in mild incomplete paralysis of 
the sciatic nerve.  








CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for an upper back disorder are not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 
5241, 5243 (2009).

2.  The criteria for an evaluation in excess of 10 percent 
for a right leg condition are not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.124a, Diagnostic Code 
8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's Claim Assistance Act, 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159, sets out VA's duty to notify and 
assist a Veteran upon receipt of a claim for benefits.  
Letters dated in November 2004, January 2005, March 2006 and 
January 2009 from the RO provided the Veteran with an 
explanation of the type of evidence necessary to establish an 
increased rating, what evidence was to be provided by him, 
and what evidence the VA would attempt to obtain on her 
behalf.  The letters explained that the evidence must 
demonstrate a greater level of disability than previously 
assessed to establish an increased evaluation.  The letters 
also indicated that these findings could be supported by 
statements from the Veteran's doctor containing physical and 
clinical findings, the results of any laboratory tests or x-
rays, and the dates of the examinations and tests.  The 
January 2009 letter also informed the Veteran of the specific 
rating criteria relevant here.  

The foregoing letters plus the Statement of the Case, issued 
in September 2006, adequately explained what evidence would 
warrant a higher rating.  Although the information contained 
in the November 2004, January 2005, March 2006 and January 
2009 letters were not provided prior to the rating decision 
on appeal, the Board finds that this did not result in any 
prejudice to the Veteran, as she has been allowed an 
opportunity to submit additional evidence (which she did).  
Moreover, after this additional evidence was received the 
claims were readjudicated.  Therefore, any notice 
deficiencies do not affect the essential fairness of the 
adjudication, and the presumption of prejudice is rebutted.  
For this reason, no further action is required regarding the 
duty to notify.

The Board also finds that all necessary development of 
evidence has been completed.  Importantly, the Veteran has 
been afforded VA examinations, and her VA, private, and 
service treatment records have been obtained.  Additionally 
the Veteran has not requested a hearing concerning her 
claims, or indicated there are any relevant records that VA 
should attempt to obtain on her behalf  What is more, the 
AMC/RO has fully complied with the June 2009 Board remand of 
these claims, and the Board is unaware of any other relevant 
evidence that is not of record.  Based on these facts, the 
Board finds all reasonable efforts were made by VA to obtain 
evidence necessary to establish the claims, and VA has no 
outstanding duty to provide further assistance with the 
development of evidence.

Where an increased disability rating is at issue, the present 
level of the Veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
staged ratings are appropriate whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule), which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  When after considering 
carefully all procurable and assembled data a reasonable 
doubt arises regarding the degree of disability, the Board 
shall resolve such doubt in favor of the claimant.  38 C.F.R. 
§ 4.3.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim, or 
whether a preponderance of the evidence is against the claim.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The General Counsel has explained that when rating the 
Veteran's functional loss it must clearly be explained what 
role pain played in the rating decision.  See Smallwood v. 
Brown, 10 Vet. App. 589, 592 (1997).  The functional loss due 
to pain is to be rated at the same level as the functional 
loss where the motion is impeded.  Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1991).  Under 38 C.F.R. § 4.59, painful 
motion is considered limited motion even though range of 
motion is possible beyond the point when pain sets in.  Hicks 
v. Brown, 8 Vet. App. 417, 421 (1995); Deluca v. Brown, 8 
Vet. App. 202 (1995).  

Discussion

Statements dated in December 2003 and March 2004, from 
private physician, R. K., M.D., detail the severity of the 
Veteran's upper back disorder and right leg condition.  The 
December 2003 statement, noted the Veteran's upper extremity 
and right thigh numbness, following a C5-6 fusion, as well 
as, her intermittent radiating neck and right shoulder pain.  
Dr. K. also reported the Veteran's urinary urgency, without 
incontinence and opined that the Veteran's upper back 
disorder "may be the cause of her worsening 
symptomatology."  Ultimately, Dr. K. found the Veteran 
unable to work for the past few months, due to upper back 
related pain.  In March 2004, the Veteran's symptoms were 
largely unchanged, aside from her improved neuropathy 
symptoms.  

A March 2004 private hospitalization report documented the 
Veteran's diagnosis with C6-C7 disc degeneration, with 
moderate stenosis and plate changes, and a disc osteophyte 
complex.  At this time, the Veteran was scheduled for, and 
underwent, an anterior cervical microsurgical discectomy and 
fusion at C6-C7, and the removal of old Zephyr plating.  

A May 2004 VA MRI record reflects the status of the Veteran's 
upper back disorder, following her surgery.  The VA MRI 
revealed mild compression of the spinal cord at C6-C7, from 
thickening longitudinal ligament and disc osteophyte 
complexes, and a "suspicious" entrapment of C6-C7.  

In June 2004, the Veteran sought private follow-up treatment, 
reporting no neck pain, radiculopathy, or parenthesis in her 
upper extremities.  Additionally, the physician noted that 
the incision was well healed and that an x-ray showed "good 
bone healing."  The following month, in July 2004, the 
Veteran was seen again, describing right shoulder and hip 
discomfort.  However, no loss of extremity strength was found 
and the Veteran's x-rays continued to show good back healing.  

A September 2004 VA treatment record, documents the Veteran's 
continued upper back and right lower leg condition.  During 
this treatment, the Veteran reported increased numbness in 
her hands and fingers, and feeling that her entire body was 
"vibrating" when she woke up.  At this time, the Veteran 
had resigned from work, due to "stress."  The VA physician 
observed that the Veteran walked with a limp, was in distress 
because of pain, had mild extremity weakness (greater on the 
right side), and had cervical paraspinal tenderness; however, 
there was no elevated jugular venous distention, carotid 
bruits, thyromegaly or lymphadenopathy.  Ultimately, the 
Veteran was diagnosed with neuropathy, muscle cramp, and 
cervical sprain.  

The Veteran was provided a VA examination, in February 2005, 
related to her present claims.  During the examination 
interview, the Veteran reported having pain related sleep 
difficulty and radiating upper and lower extremity pain.  
With respect to her employment, the Veteran reported missing 
work 4-days within the past 4-months because of upper back 
pain.  The examination report reflects the Veteran's (i) 
forward flexion from zero-to-30 degrees, (ii) extension from 
zero-to-20 degrees, (iii) right rotation to 50 degrees, and 
(iv) left rotation to 70 degrees.  On repetitive testing only 
fatigue caused decreased cervical spine range of motion.  
Further testing revealed the Veteran's normal upper extremity 
strength, moderate cervical paraspinal muscle spasms over the 
right shoulder, with increased radiating pain to the 
extremities on repetitive testing.  An x-ray of the Veteran's 
cervical spine revealed no abnormalities (aside from the 
fusion at C4-C6), no evidence of gross fracture, dislocation, 
or degenerative changes.  Based on these findings, the 
examiner diagnosed cervical degenerative disc disease with 
residual spinal myelopathy, affecting the right upper and 
lower extremities, and secondary moderate mechanical neck 
pain.  

In November 2007, the Veteran was treated at the VA for 
continued upper back and lower right extremity symptoms.  At 
this time, upper back symptoms similar to those found in 
other treatment records were noted.  On physical examination, 
the VA physician documented a "trace of edema," but the 
Veteran's neurological functioning was grossly intact and her 
range of motion and muscle strength normal.  

The Veteran was treated at a private facility, in July 2008, 
for her right hip and lower extremity symptoms.  At this 
time, the Veteran reported right hip pain/aching that caused 
her leg to give out as many as 10-times a day.  On physical 
examination, the private physician noted the Veteran's 
decreased right leg sensation and hamstring strength; 
however, her right leg strength and motion were largely 
within normal limits.  What is more, the private physician 
found the Veteran's gait within normal limits, in spite of 
her account of her hip and leg giving out.  

In October 2009, the Veteran underwent another VA examination 
related to her present claims.  At this examination 
interview, the Veteran continued to report numbness at C5-C7, 
right extremity numbness, constant right paracervical neck 
pain, and urinary incontinence (associated with lifting and 
coughing).  On physical examination, the Veteran demonstrated 
(i) flexion from zero-to-20 degrees, (ii) extension from 
zero-to-20 degrees, (iii) bilateral lateral flexion from 
zero-to-20 degrees, and (iv) bilateral rotation from zero-to-
60 degrees.  The examiner noted objective evidence of pain on 
active motion and on repetitive testing; however, there was 
no loss of range of motion.  The examination report also 
reflects evidence of right cervical muscle spasms, guarding 
and tenderness.  Neurologically, the Veteran had "good" 
motor strength, and some right upper (vibration and touch) 
and lower (vibration, pain and touch) extremity sensory 
impairment.  





Increased Rating for an Upper Back Disorder

Historically, in a July 1998 rating action, the RO granted 
service connection and assigned an initial 10-percent rating 
for an upper back disorder, effective July 16, 1998, under 
Diagnostic Code 8010-5293.  After the Veteran was provided 
another VA examination, an August 2001 rating action, 
utilizing the same Diagnostic Code, assigned a 20-percent 
rating, effective January 23, 2001.  In the April 2005 rating 
decision on appeal, the RO, utilizing the revised and 
renumbered Diagnostic Codes for the spine, confirmed the 20-
percent rating for the Veteran's upper back disorder, under 
Diagnostic Code 8010-5243.  Hyphenated Diagnostic Codes are 
used when a rating under one Diagnostic Code requires use of 
an additional Diagnostic Code to identify the specific basis 
for the evaluation assigned.  38 C.F.R. § 4.27 (2008).  

As an initial matter, the Board finds that the Veteran's 
upper back disorder is most accurately rated by analogy, 
under 38 C.F.R. § 4.71a, Diagnostic Code 5242, whether or not 
symptoms such as pain, stiffness or aching in the area of the 
spine are affected by residuals of the injury or disease.  
Accordingly, a 30 percent disability rating is assigned where 
forward flexion of the cervical spine is 15 degrees or less; 
or, for favorable ankylosis of the entire cervical spine.  A 
20 percent disability rating is assigned for forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or 
where the combined range of motion of the cervical spine is 
not greater than 170 degrees; or where muscle spasms or 
guarding are severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 10 percent rating is 
assigned for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees;, or combined range 
of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness no resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.  

Based on the competent evidence of record, the Veteran's 
upper back disorder does not meet the criteria for a rating 
in excess of 20 percent, under Diagnostic Code 5241.  At the 
Veteran's February 2005 VA examination, her forward flexion 
was from zero-to-30 degrees, and zero-to-20 degrees at her 
October 2009 VA examination.  As the evidence of record does 
not indicate the Veteran had forward flexion of the cervical 
spine limited to 15 degrees or less, or favorable ankylosis 
of the entire cervical spine, an evaluation in excess of 20 
percent is not warranted for her upper back disorder, under 
the provisions of Diagnostic Code 5241.  

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by an adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain due to the Veteran's service-connected upper 
back disorder are contemplated in the 20 percent rating 
assigned.  There is no indication that pain, associated with 
the Veteran's upper back disorder, causes, or has caused, 
functional loss greater than that contemplated by the 20 
percent rating assigned.  See 38 C.F.R. § 4.40; DeLuca v. 
Brown, supra.  Although the February 2005 VA examination 
report reflects the Veteran's loss of range of motion due to 
fatigue, there is no evidence of record demonstrating the 
Veteran lost range of motion due to pain on any other 
occasion.  What is more, the Board finds that the 20 percent 
rating assigned adequately contemplates and compensates the 
Veteran for this single documented instance of loss of range 
of motion on repetitive testing.

The Board also notes that in some cases it is permissible to 
rate a back disorder under one or more separate diagnostic 
codes that together provide for the manifestations of the 
disability, including pain, loss of motion, and neurological 
findings.  Therefore, the Board must consider whether there 
is any other schedular basis for assigning a higher 
evaluation.

The Veteran's disorder was originally rated, under Diagnostic 
Code 5243, for intervertebral disc syndrome; however, the 
evidence of record suggests that any diagnosed intervertebral 
disc syndrome has apparently resolved.  In any case, VA 
examinations, during the period of time relevant to this 
appeal, demonstrated that the Veteran had right upper and 
lower extremity neurological impairments and a separate 
disability rating for these impairments was assigned.  The 
record also fails to show incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, so as to warrant a rating under 
the code for intervertebral disc syndrome.  The Board notes, 
an incapacitating episode is one where a physician has 
prescribed bed rest, and the Veteran's medical treatment 
records are negative for such instructions.  In fact, the 
Board finds that the record is void of any indication that 
the Veteran remained in bed for any extended period of time 
due to her back pain, or was prescribed such treatment by a 
medical doctor (other than for which she has been separately 
compensated); therefore, continued rating the Veteran's 
disability under Diagnostic Code 5243 is inappropriate.  

As right lower extremity neurological manifestations will be 
addressed separately, the Board's present analysis will 
center on the Veteran's right upper extremity neurological 
symptoms, which is the only upper extremity that has 
diagnosed impairment.  For rating the neurological 
manifestations of a back disability, Diagnostic Code 8513 
(radicular group impairment) is relevant.  The lowest rating 
under Diagnostic Code 8513 is 20 percent and requires mild 
incomplete paralysis of the radicular group.  Although the 
medical evidence of record does reflect radicular group 
impairment, the Veteran has been granted a separate rating 
for this upper neurological impairment.  Moreover, the 
medical evidence of record only reflects mild neurological 
impairment, demonstrating a disability picture that most 
closely correlates to the 10 percent rating currently 
assigned.  

Increased Rating for a Right Leg Condition

As an initial matter, the Board notes that a September 2006 
rating action, issued during the pendency of the present 
appeal, granted the Veteran service connection for right 
lower extremity spinal myelopathy, characterizing the 
disorder as both a right hip and right leg condition.  
Subsequently, a December 2009 rating action granted service 
connection for degenerative joint disease of the right hip.  
Accordingly, as a separate disability rating has been granted 
for a right hip disorder, and no notice of disagreement 
filed, the Board will limit its analysis to right lower 
extremity spinal myelopathy (right leg condition), a 
neurological dysfunction.  

Currently, the Veteran's right leg condition is rated under 
38 C.F.R. § 4.124a, Diagnostic Code 8520 (sciatic nerve 
dysfunction).  Under this Diagnostic Code, mild incomplete 
paralysis of the sciatic nerve warrants a 10 percent 
disability rating.  A 20 percent rating is appropriate for 
moderate incomplete paralysis of the sciatic nerve.  

Upon examining the aforementioned evidence of record, the 
Board finds that the Veteran's right leg impairment does not 
meet the criteria for a rating in excess of 10 percent, under 
Diagnostic Code 8520.  The December 2003 statement of Dr. K., 
and the October 2009 VA examination report, both document the 
Veteran's right lower extremity neurological impairment.  
However, there is no indication that the Veteran's right leg 
condition results in more than mild impairment of the sciatic 
nerve.  The Veteran's February 2005 VA examination report 
noted increased pain on repetitive testing, but in November 
2007, a VA physician found the Veteran's neurological 
functioning grossly intact.  Additionally, in September 2004, 
a VA physical characterized the Veteran's extremity weakness 
as "mild."  Further, the Veteran had "good motor 
strength," at her October 2009 VA examination.  Even though 
the Veteran reported her leg giving out as many as 10 times a 
day, the July 2008 private physician indicated her gait was 
within normal limits.  Upon considering the evidence of 
record, the Board finds that the Veteran's right leg 
condition has not resulted in moderate incomplete paralysis 
of the sciatic nerve, making a rating in excess of 10 percent 
inappropriate, at this time.  

Finally, the Board has considered whether the Veteran's 
claims warrants referral to the Chief Benefits Director of 
VA's Compensation and Pension Service under 38 C.F.R. § 
3.321.  In a recent case, the Court clarified the analytical 
steps necessary to determine whether referral for 
extraschedular consideration is warranted.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO 
or the Board must first determine whether the schedular 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology.  Id. at 115.  If the schedular 
rating criteria do reasonably describe the Veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

The Board is aware of the Veteran's complaints that her 
service-connected disabilities have on her ability to work 
and perform the daily activities of living.  Upon reviewing 
the ratings assigned for the Veteran's respective service-
connected disorders, the Board finds no aspects of the 
Veteran's disabilities that are not contemplated by the 
schedular criteria.  Moreover, there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization, for which the Veteran has not been 
compensated or that is not contemplated in the respective 
ratings assigned, that would take the Veteran's case outside 
the norm, so as to warrant an extraschedular rating.  
Notably, the rating schedule contemplates loss of working 
time due to exacerbations commensurate with the level of 
disability which, in this case, is 20 percent and 10 percent, 
respectively.  See 38 C.F.R. § 4.1; see also VAOPGCPREC 5-
2005 (Nov. 25, 2005).  For the aforementioned reasons, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321 is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In summary, the Board concludes that the objective medical 
evidence of record weighs against a disability rating higher 
than 20 percent for the Veteran's service-connected upper 
back disorder, and 10 percent for her right leg condition.  
The Board notes that the Veteran's disorders do not appear to 
have changed significantly as to warrant any staged rating; 
and that the preponderance of the evidence is against such a 
claim.  See Fenderson v. West, 12 Vet. App. 119, 126-127 
(1999).


	(CONTINUED ON NEXT PAGE)






ORDER

An increased rating for an upper back disorder, currently 
evaluated as 20 percent disabling, is denied.

An increased rating for a right leg condition, currently 
evaluated as 10 percent disabling, is denied.  



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


